386 F.2d 839
CARLE & MONTANARI, INC., Appellant,v.AMERICAN EXPORT ISBRANDTSEN LINES, INC. and John W. McGrath Corporation, Appellees.
No. 229.
Docket 31825.
United States Court of Appeals Second Circuit.
Argued December 12, 1967.
Decided December 13, 1967.

Appeal from a final judgment of the United States District Court for the Southern District of New York, Bonsal, J., entered in a suit for cargo damage holding a bill of lading extended a $500 per package limitation of liability to the stevedore.
F. Herbert Prem, New York City (Bigham, Englar, Jones & Houston), New York City, for appellant.
M. E. DeOrchis, New York City (Haight, Gardner, Poor & Havens), New York City, for appellee American Export Isbrandtsen Lines, Inc.
Martin J. McHugh, New York City (Joseph F. McGoldrick, James M. Leonard, New York City, of counsel), for appellee John W. McGrath Corporation.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the District Court is affirmed on the opinion of Judge Bonsal, reported at 275 F.Supp. 76 (S.D.N.Y. 1967).